979 F.2d 356
CSX TRANSPORTATION, INCORPORATED, Plaintiff-Appellee,v.MAYOR AND CITY COUNCIL OF BALTIMORE CITY, MARYLAND,Defendant-Appellant.
No. 91-3506.
United States Court of Appeals,Fourth Circuit.
Argued Oct. 29, 1991.Decided Nov. 25, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   J. Frederick Motz, District Judge.  (CA-90-690-JFM).
Richard K. Jacobsen, Sr. Sol., Baltimore, Md., argued (Neal M. Janey, City Sol., Ambrose T. Hartman, Deputy City Sol., on brief), for defendant-appellant.
Jack Lawrence Benoit Gohn, Whiteford, Taylor & Preston, Baltimore, Md., argued (H. Russell Smouse, Thomas L. Samuel, Baltimore, Md.,  Richard C. Keene, Sr. Counsel, Law Dept., CSX Rail Transport, Jacksonville, Fla., on brief), for plaintiff-appellee.
Before WIDENER and HAMILTON, Circuit Judges, and HEANEY, Senior Circuit Judge of the United States Court of Appeals for the Eighth Circuit, sitting by designation.
OPINION
PER CURIAM:


1
We have considered the briefs and record in this case, as well as the oral argument of the attorneys, and are of opinion that we should affirm the judgment of the district court on its opinion.


2
We accordingly affirm the judgment of the district court on its opinion, 759 F.Supp. 281 (D.Md.1991).


3
AFFIRMED.